Citation Nr: 1103373	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-32 358	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for Hepatitis C with resultant liver 
damage.

2.  Entitlement to service connection for Hepatitis C with 
resultant liver damage.

3.  Whether there is new and material evidence to reopen a claim 
for service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 
1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California - 
which denied the Veteran's claim for service connection for 
tinnitus.  The RO also determined there was not new and material 
evidence and, therefore, also denied his petitions to reopen his 
previously denied, unappealed, claims for service connection for 
bilateral hearing loss and Hepatitis C with resultant liver 
damage.

In June 2010, as support for these claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - commonly referred to as a Travel Board hearing.

A licensed clinical social worker in the VA Loma Linda Healthcare 
System who reportedly had been working with the Veteran for the 2 
years his VA claims had been pending submitted a letter on his 
behalf in December 2010 asking to advance this appeal on the 
docket because of his end-stage liver disease.  He apparently is 
awaiting a liver transplant.  The Board granted this motion in 
January 2011 pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C.A. 
§ 7107(a)(2) and is taking immediate action on the claims.



In this decision the Board is reopening and granting the claim 
for service connection for Hepatitis C with resultant liver 
damage.  So there will be at least partial resolution of the 
appeal.  The Board also is reopening the claim for service 
connection for bilateral hearing loss on the basis of new and 
material evidence.  But the Board is then remanding this claim, 
and the claim for tinnitus, for further development before 
readjudicating these claims on their underlying merits.  The 
remand of these claims to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1998 decision, the RO initially 
considered and denied the claim for service connection for 
Hepatitis C as not well grounded; although there was confirmation 
of treatment during service in November 1974 for viral hepatitis, 
the RO determined there had not been any recurrence because the 
post-service evaluation and treatment records since submitted or 
obtained had not established the Veteran had permanent residual 
or chronic disability - in part, because he had failed to report 
for a VA compensation examination at the Loma Linda VA Medical 
Center (VAMC) that had been scheduled for January 1998.

2.  Also in that unappealed March 1998 decision, the RO denied 
the claim for service connection for bilateral hearing loss as 
not well grounded; the RO concluded that, although there was 
evidence of hearing loss in service, including especially in the 
Veteran's left ear when examined in January 1975 for separation 
from service, his post-service evaluation and treatment records, 
instead, mostly concerned his hepatitis and he had failed to 
report for his VA compensation examination in January 1998 (thus, 
there was no evidence confirming he had a then current bilateral 
hearing loss disability).



3.  Because the Veterans Claims Assistance Act (VCAA) 
subsequently was signed into law in November 2000, eliminating 
the requirement of submitting a 
well-grounded claim and enhancing VA's obligations to notify and 
assist Veterans with their claims for benefits, the RO 
readjudicated these claims in January 2002 but continued to deny 
them on their underlying merits for essentially the same reasons 
as before.  The Veteran also again did not appeal.

4.  Since that January 2002 decision, however, VA medical nexus 
opinions have been submitted confirming the Veteran has chronic 
hepatitis, in particular Hepatitis C, and that his current 
hepatitis and consequent liver damage (cirrhosis) is related to 
the viral hepatitis he had while in the military.

5.  Also since that January 2002 RO decision, there are VA 
outpatient treatment records confirming the Veteran has bilateral 
(i.e., right and left ear) hearing loss, though not also 
attributing this hearing loss to noise exposure during or 
coincident with his military service.

6.  This additional evidence, regarding both of these claims, has 
not been previously considered, is not cumulative or redundant of 
evidence already on file, relates to unestablished facts 
necessary to substantiate these claims, and raises a reasonable 
possibility of substantiating these claims.  Indeed, in the case 
of the Hepatitis C, it provides the evidence needed to grant this 
claim.

CONCLUSIONS OF LAW

1.  The RO's January 2002 decision denying the Veteran's claims 
for service connection for Hepatitis C and bilateral hearing loss 
is final and binding based on the evidence then of record; 
however, new and material evidence since has been submitted to 
reopen these claims.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's 
Hepatitis C with resultant liver damage was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As already alluded to, the VCAA, among other things, clarified 
and enhanced VA duties to notify and assist this Veteran in 
substantiating his claims for VA benefits.  The VCAA is codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, 
and the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claims for 
Hepatitis C and bilateral hearing loss on the basis of new and 
material evidence.  So there is no need to discuss whether there 
has been sufficient VCAA notice to comply with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising the Veteran of the specific reasons these claims were 
previously denied so he would have the opportunity to respond by 
providing evidence that would overcome these prior deficiencies.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  These claims are being 
reopened, regardless.  So even were the Board to assume for the 
sake of argument that he did not receive the type of notice 
contemplated by Kent, this failure still ultimately would be 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading 
party, the Veteran, not VA, has this evidentiary burden of proof 
of explaining why a VCAA notice error in timing or content 
is unduly prejudicial, meaning outcome determinative of the 
claim).

Moreover, the Board is also fully granting the claim for 
Hepatitis C, so even the remaining provisions of the VCAA need 
not be further considered or discussed.  



And in regards to the claim for bilateral hearing loss, which is 
being reopened (though not actually granted), the Board is 
temporarily deferring consideration of whether there has been 
compliance with the other notice-and-duty-to-assist provisions of 
the VCAA pending completion of the additional development 
of this claim (and the claim for tinnitus) on remand.

Reopening of the Claims for Service connection for Hepatitis C 
and Bilateral Hearing Loss

The RO first considered and denied these claims in March 1998 - 
initially, as mentioned, as not well grounded.  However, because 
of passage of the VCAA, the RO readjudicated these claims in 
January 2002, albeit continued to deny them on their underlying 
merits for essentially the same reasons.

Regarding the claim for Hepatitis C, although there was 
confirmation of treatment during service in November 1974 for 
viral hepatitis, the RO determined there had not been any 
recurrence because the post-service evaluation and treatment 
records since submitted or obtained had not established the 
Veteran had permanent residual or chronic disability - in part, 
because he had failed to report for his VA compensation 
examination at the Loma Linda VAMC that had been scheduled for 
January 1998.

And regarding the bilateral hearing loss, the RO concluded that, 
although there was evidence of hearing loss in service, including 
especially in the Veteran's left ear when examined in January 
1975 for separation from service, his post-service evaluation and 
treatment records, instead, mostly concerned his hepatitis and he 
had failed to report for his VA compensation examination in 
January 1998 (thus, there was no evidence confirming he had a 
then current bilateral hearing loss disability).

The RO appropriately notified the Veteran of both the March 1998 
and January 2002 decisions, including apprising him of his 
procedural and appellate rights in the event he elected to appeal 
those decisions, but he did not.  So they became final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.1103.

But if there is new and material evidence since that more recent 
January 2002 decision, these claims must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the Board must review 
for newness and materiality only the evidence submitted since the 
most recent, final and binding, denial of the claim - regardless 
of the specific basis of that prior denial).

According to VA regulation, new evidence means existing evidence 
not previously submitted to agency decision makers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Irrespective of the RO's decision, so, too, must the Board make 
this threshold preliminary determination of whether there is new 
and material evidence to reopen these claims, before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate these claims on their underlying 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If 
the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  See also Butler v. Brown, 9 
Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

The Board disagrees with the RO's August 2008 finding that there 
is no new and material evidence to reopen these claims.



Specifically, in regards to the claim for Hepatitis C, the 
additional evidence submitted since the RO's prior January 2002 
decision includes personal statements and hearing testimony under 
oath from the Veteran, as well as additional VA evaluation and 
treatment records.  Notably, the Chief of Gastrointestinal 
Medicine (GIM) at the Loma Linda VAMC where the Veteran has been 
receiving his ongoing treatment indicated in a November 2008 
statement written on his behalf that he "deserves reevaluation 
of his service connection related to Hepatitis C that is likely 
related to his time in the military."  This VA physician then 
goes on to refer the reader to the Veteran's "military records 
[showing] he was in the hospital while on military duty with 
elevated liver enzymes."  Equally, if not even more significant, 
another physician at the Loma Linda VAMC that works in 
Gastroenterology and Hepatology more recently submitted an 
additional supporting statement in June 2010 indicating that he, 
too, had reviewed the records concerning the Veteran's military 
service - which this doctor pointed out confirmed the Veteran 
had been seen and eventually hospitalized in November 1974 for 
symptoms (e.g., dark urine of one week duration, icteric, 
anorexia, etc.) that later were determined to have been due to 
viral hepatitis.  This doctor also made note of the fact that 
these records also showed there was reiteration of this diagnosis 
during the Veteran's December 1975 medical examination (his 
discharge examination).  But most importantly, since these 
service treatment records were on file even when the RO 
previously considered the claim in January 2002, so are not new, 
this doctor agreed the Veteran's current Hepatitis C is chronic 
and, indeed, the reason he now has liver cirrhosis.  This doctor 
also agreed the Veteran "likely acquired Hepatitis C in 1974 
during [the] episode of acute hepatitis."  And in discussing the 
medical rationale for this conclusion, this doctor explained that 
at that point in time there were no available tests to check for 
Hepatitis C, and that at that time the Veteran denied any other 
risk factors for viral hepatitis besides those possibly related 
to his military service.  The remaining portion of this doctor's 
statement concerned the complications of the liver disease that 
since have developed, such as ascites (fluid retention inside the 
abdomen) and esophageal varices, which he indicated the Veteran's 
doctors are following very closely because, if his condition 
worsens, he might require liver transplantation.



Because, when the RO previously denied this claim in January 
2002, there continued to be looming questions over whether the 
Veteran had experienced a recurrence of hepatitis since the bout 
in service, to in turn show he had permanent residual or chronic 
disability, these additional statements from these two VA 
physicians since submitted are both new and material to this 
claim since they both confirm he does indeed have chronic 
disability and resultant complications and since they trace the 
current hepatitis back to the hepatitis he had in service.  This 
claim therefore must be reopened.  See Evans, 9 Vet. App. at 284, 
indicating the newly presented evidence need not be probative of 
all the elements required to award the claim, just probative as 
to each element that was a specified basis for the last 
disallowance.

And regarding the claim for bilateral hearing loss, the 
additional evidence submitted since the RO's January 2002 
decision includes VA outpatient records confirming the Veteran 
still has hearing loss, and not just in the left ear (which was 
documented when he separated from service), but also in his right 
ear.  And although these records do not also etiologically link 
this current hearing loss to that he had in service, there now is 
at least confirmation he has this claimed condition, which was 
still in dispute when the RO previously considered this claim in 
March 1998 and again in January 2002.  So these additional 
records also are new and material.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), wherein it was held that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim.

Having reopened these claims on the basis of this new and 
material evidence, the Board must next determine whether the 
Veteran would be unduly predjudiced by the Board immediately 
proceeding with the readjudication of these claims on their 
underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 
(2010) (Generally where the Board reopens a claim, but the RO did 
not, the claim must be remanded for RO consideration unless there 
is a waiver from the appellant or no prejudice would result from 
the readjudication of the claim).  See also Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

Since the Board is also fully granting the underlying claim for 
Hepatitis C, there is no possibility of resulting prejudice from 
the Board's immediate reconsideration of this claim because the 
Veteran is receiving the requested benefit.  See 38 C.F.R. 
§ 20.1102.  And because a medical examination and opinion are 
needed regarding his claim for bilateral hearing loss, the Board 
is remanding, rather than immediately readjudicating, this other 
claim.  So the RO will still have the opportunity to initially 
readjudicate this claim upon completion of this additional 
development.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins v. West, 
12 Vet. App. 209 (1999)), overruled on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  In 
Winters, the Court explained that, if VA determines there is new 
and material evidence to reopen a claim, VA may then proceed to 
evaluate the underlying merits of the claim on the basis of all 
the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.

Service Connection for Hepatitis C

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

To establish entitlement to direct service connection for a 
claimed disability, there generally must be:  (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999).



Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic or this is 
legitimately questionable.  38 C.F.R. § 3.303(b).  Establishing 
continuity of symptomatology under § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements, 
to establish chronicity of disease or injury in service and link 
current disability to service.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  That said, evidence relating a current 
disorder to service must be medical unless it concerns a disorder 
that may be competently demonstrated by lay observation.  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Federal 
Circuit Court has clarified that there is no absolute or 
categorical requirement that a Veteran have medical nexus 
evidence supporting his claim of service connection.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Rather, lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg, separated 
shoulder, varicose veins, tinnitus (i.e., ringing in the ears), 
pes planus (i.e., flat feet)), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Service connection will be presumed for certain diseases that are 
chronic, per se, such as cirrhosis of the liver, if manifested to 
a compensable degree (generally of at least 10-percent disabling) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).



Here, as documented in his service treatment records (STRs) and 
highlighted and reiterated in the November 2008 and June 2010 
letters from the two physicians at the Loma Linda VAMC, the 
Veteran had symptoms and complaints during service (e.g., dark 
urine of one week duration, icteric, anorexia, etc.) 
in November 1974 that his doctors in service later determined 
after hospitalization were due to viral hepatitis.  This 
diagnosis also was reiterated when he subsequently was examined 
in January 1975 in anticipation of being discharged from service.  
So there clearly is no disputing he had hepatitis while in 
service as he alleges.

Also based on the November 2008 and June 2010 letters from the 
two physicians at the Loma Linda VAMC, there clearly is no 
disputing the Veteran now has Hepatitis C and chronic or 
permanent (so not just acute) liver disease, including consequent 
cirrhosis.

Resolution of this claim therefore turns on whether the current 
hepatitis is related to the hepatitis he had in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The commonly-accepted risk factors for Hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See VBA letter 211B (98-
110) November 30, 1998.  Veterans also may have been exposed to 
the Hepatitis C Virus (HCV) during the course of their duties as 
a military corpsman, medical worker, or as a consequence of being 
a combat Veteran.  See VBA Fast Letter 04-13 (June 29, 2004).



After experiencing the bout of viral hepatitis during service in 
November 1974 (and having this condition referenced again during 
his January 1975 military separation examination), there is no 
suggestion of a recurrence of this condition until many years 
later, in January 1992 or thereabouts, when the Veteran was seen 
for a chief complaint of fatigue.  He also reportedly had a 
significant abdominal history, possibly status post hepatomegaly.  
His Liver Function Test (LFT) results were elevated, and the 
provisional diagnosis was rule out chronic hepatitis.  So he 
received a gastrointestinal (GI) referral for further clinical 
evaluation and workup, to include additional tests for the 
Hepatitis B and C antigens.

When later seen in March 1992 for this referral and follow-up 
evaluation, he continued to complain of fatigue ("feeling run 
down").  His other complaints included flank pain and a feeling 
"of not feeling well."And, aside from his elevated LFT's, it 
was indicated his liver was borderline large.  His past medical 
history included Hepatitis B in 1974 while in the military.  It 
was additionally indicated he had a history of alcohol abuse and 
smoking, although he indicated he had quit smoking approximately 
one year earlier.  And his risk factors for chronic hepatitis 
included a history of IV drug abuse, which even he at the time 
acknowledged he personally thought had resulted in his exposure 
to Hepatitis B.  He did not know of any history of transfusion, 
and he denied homosexual activity.  After physical examination 
and consideration of laboratory data, which only included an 
indication in December 1991 that he had a serum glutamic 
oxaloacetic transaminase (SGOT) of 129, the evaluating physician 
indicated in her diagnostic impression and discussion that it was 
impossible at the time to determine the extent of the LFT 
abnormalities due to the limited information she had at 
her disposal.  The only LFTs that were done in December 1991 
included an SGOT; and there were no other LFTs available that she 
could review or find in the Veteran's chart.  She indicated, 
nonetheless, that the Veteran clearly had risk factors for 
possible chronic hepatitis given his history of IV drug abuse and 
alcohol use, but given this single laboratory value (again 
referring to the SGOT of 129), it was impossible to determine any 
further information.  Her resultant recommendation was to ask the 
Veteran to give permission for request for old records from the 
outside medical doctor or the laboratory tests that were done 
previously.  She also advised the Veteran to discontinue all 
consumption of alcohol and any unnecessary medications.  Repeat 
LFTs were scheduled, as well as Hepatitis B and C serologies and 
other possibilities for other chronic hepatitis.  Documenting 
chronic hepatitis, she added, would expedite the Veteran's 
consultation, noting also in comparison that an isolated finding 
(again referring to just the SGOT of 129) would not necessarily 
be helpful and would delay his workup.

A record from this same doctor dated in July 1992 concerning a 
follow-up gastroenterology appointment indicated the Veteran had 
continued to drink alcohol socially.  He also continued to 
complain of occasional fatigue and right flank pain, etc.  
Physical examination was unchanged.  In discussing chronic 
hepatitis with him, this doctor discussed the lack of etiology at 
the time and lack of treatment.  She also discussed with him the 
need to have a liver biopsy, but he was not very interested in it 
at the time.  He was, however, agreeable to a CT scan to rule out 
fatty liver.

In December 1992 the Veteran consented to the liver biopsy.  And 
in January 1993, based on the results, it was confirmed he had 
tested positive for Hepatitis C (chronic hepatitis).  His 
Hepatitis A and B antigens, conversely, were negative.

A more recently dated VA outpatient treatment record from 
November 1993 list a diagnostic impression of rule out HCV, 
whereas an even more recent VA outpatient treatment record dated 
in February 1994 reaffirms this diagnosis of Hepatitis C.

R.G.N., M.D., of the Norco Medical Group, wrote in an August 1995 
letter that the Veteran had been a patient of his office since 
March 1994, and that he was diagnosed with acute Hepatitis C in 
an advanced stage.  The remainder of the letter concerned the 
complications and resultant compromise of his immune system, 
his continued deterioration, no known cure for the disease, and 
thus poor prognosis for recovery.



According to the records of his initial evaluation and treatment 
after service in January 1992 or thereabouts, even the Veteran 
himself believed his hepatitis was the result of his self-
acknowledged IV drug abuse - which, as mentioned, is an accepted 
risk factor in contracting this disease.  This is important to 
point out because he made that concession or tacit admission well 
before filing his VA claim, when there was no incentive 
(financial or otherwise) to deny this history to further benefit 
his claim.  He more recently recanted this prior admission while 
testifying during his June 2010 hearing before the Board, 
vehemently denying that he had any history of IV drug abuse.  
Because, however, he has in the past given conflicting testimony, 
this gives the Board reason to question his credibility.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  
Also visibly evident during the hearing were the Veteran's 
tattoos, another accepted risk factor, although he indicated he 
also does not believe they had anything to do with him 
contracting hepatitis since he received the tattoos when his 
father did and his father does not have hepatitis and the 
instruments used were clean and sterilized, so not a source of 
contamination or infection.

Less clear is whether the Veteran had Hepatitis B in service 
(which, as mentioned, he no longer has since more recent testing 
for this specific antigen was negative), so acute hepatitis in 
service versus chronic Hepatitis C or in addition to Hepatitis C.  
The reference in service was more generically to viral hepatitis, 
and the doctor that submitted the supporting letter in June 2010 
explained that there were no available tests to check for 
Hepatitis C when the Veteran was in the military.  In any event, 
if it is determined his current hepatitis is the result of his IV 
drug abuse, this necessarily in turn would preclude granting 
service connection for his hepatitis.  Disability resulting from 
drug or alcohol abuse, since it is willful misconduct, generally 
cannot be service connected as a matter of law.  See 38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).



VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of drugs or 
alcohol is precluded for purposes of all VA benefits for a claim, 
as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 
9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
Court held that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol/drug abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol/drug 
abuse during service. Id., at 1376.  However, the Federal Circuit 
Court further held that there can be service connection for 
compensation for an alcohol/drug abuse disability acquired as 
secondary to, or as a symptom of, a non-willful misconduct, 
service-connected disability.  But in further clarifying this, 
the Federal Circuit Court explained that Veterans may only 
recover if they can "adequately establish that their alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award of 
compensation on such a basis would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a Veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.

Here, the Veteran developed cirrhosis as a result or complication 
of his Hepatitis C.  Hence, if the Hepatitis C is due to his IV 
drug abuse (i.e., willful misconduct), then the consequent 
cirrhosis, for which he now requires a liver transplant, 
could not be service connected as secondary to the Hepatitis C 
because the Hepatitis C also could not be service connected as a 
matter of law.  The typical example of when this limited 
exception would possibly apply is if a Veteran has posttraumatic 
stress disorder (PTSD) and abuses alcohol or drugs as a means of 
self-medicating the effects of this condition.  So in this latter 
instance, it would be a situation instead where a service-
connectable disability has caused him to abuse alcohol or drugs, 
not the opposite, that he abused drugs and alcohol and 
resultantly has additional disability like cirrhosis.  See 
38 C.F.R. § 3.310(a) and (b), permitting service connection on a 
secondary basis for disability that is proximately due to, 
the result of, or aggravated by a service-connect[able] 
disability.

The doctors that commented favorably did not discuss or otherwise 
account for this additional possibility that the Veteran's 
Hepatitis C may be due to his history of IV drug abuse.  And 
this, to an extent, lessens the probative value of these doctor's 
opinions because they overlooked evidence in the file or an 
important fact that may have changed their opinion if known or 
considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  And, indeed, it is perfectly acceptable for the Board to 
discount the probative value of these supporting opinions in this 
circumstance if they relied instead on an incomplete or 
inaccurate history, such as recounted to them by the Veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Nevertheless, the fact remains that the Veteran was treated and 
hospitalized for some variant of hepatitis while in service; this 
much is not in dispute.  It also is undisputed he now has 
Hepatitis C.  And since it remains indeterminate whether the 
hepatitis first noted in service was B versus C or the result of 
his IV drug abuse, it cannot be said with sufficient certainty 
that the hepatitis in service necessarily was a consequence of 
his willful misconduct.  Thus, given the two VA physician's 
attribution of the hepatitis in service to the current Hepatitis 
C, with no competent and credible medical opinion to the 
contrary, the Board is resolving this reasonable doubt in the 
Veteran's favor and granting his claim.  See 38 C.F.R. § 3.102.  
But see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating that "absolute" etiology is not a condition 
precedent to granting service connection, nor is "definite" or 
"obvious" etiology).


ORDER

The claim for service connection for Hepatitis C with resultant 
liver damage is both reopened and granted on its underlying 
merits.

Also, because there is new and material evidence, the claim for 
service connection for bilateral hearing loss is reopened as 
well, but subject to the further development of this claim on 
remand.


REMAND

Regarding his claim for bilateral hearing loss, the report of the 
February 1972 examination conducted in anticipation of his 
induction into the military shows the Veteran's hearing was 
within normal limits.  An audiogram revealed pure tone thresholds 
in his right ear at 500, 1000, 2000, and 4000 Hertz of 0, 10, 5, 
and 0 decibels, respectively; and in his left ear the pure tone 
thresholds were 20, 0, 20, and 15 decibels, respectively.  So 
there was no objective indication of hearing loss in either ear 
when entering service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988), and indicating the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.)

The Veteran began serving on active duty in the military later 
that same month.

But when subsequently reexamined in January 1975 in anticipation 
of and just prior to his separation from service, the additional 
audiogram revealed pure tone thresholds in his right ear at 500, 
1000, 2000, and 4000 Hertz of 15, 10, 10, and 10 decibels, 
respectively; and in his left ear the pure tone thresholds were 
25, 30, 45, and 60 decibels, respectively.  So there at least 
definitely was confirmation of hearing loss in his left ear, 
which, again, he did not have when entering the military.  In 
fact, even the hearing acuity in his right ear had worsened 
during service, when judging it against the hearing he had in 
this ear when entering service, although he still did not have 
any actual hearing loss in this ear.

As reason for his hearing loss, the Veteran says he was exposed 
to a significant amount of noise during his military service - 
including tank and heavy truck engine noise.  This is confirmed 
by his DD Form 214 (Armed Forces of the United States Report of 
Transfer or Discharge), which shows he was trained as a motor 
transportation operator, in turn suggesting he was exposed to a 
significant amount of noise during his military service as he is 
alleging.  See 38 U.S.C.A. § 1154(a), requiring consideration of 
the places, types, and circumstances of his service.


Furthermore, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005) (A 
Veteran is competent to report what occurred in service because 
testimony regarding first-hand knowledge of a factual matter is 
competent.

In regards to his tinnitus, it is defined as "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  See Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of 
its inherently subjective nature, even he is considered competent 
to report these observable manifestations.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").

The additional VA outpatient treatment records the Veteran has 
submitted since January 2002 (when the RO last considered his 
hearing loss claim on its underlying merits following enactment 
of the VCAA) confirm he now has bilateral hearing loss, so 
hearing loss in both ears and not just his left ear as noted when 
separating from service.  Because of the way the findings were 
reported, however, the extent of this hearing loss remains 
uncertain in terms of whether it satisfies the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability for VA compensation purposes.

Impaired hearing for VA compensation purposes only will be 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.



The VA outpatient treatment records indicate the Veteran wanted 
or needed 
VA-issued hearing aids (he apparently had been using an over-the-
counter hearing aid in the meantime).  But he was told that he 
needed to first establish his entitlement to service connection 
for his hearing loss to receive these VA-issued hearing aids, 
prompting his claim for this disability.  So it seems likely, 
though again not confirmed, that he has sufficient hearing loss 
- at least in his worse left ear, to satisfy the requirements of 
§ 3.385 to have a ratable disability.

But even still, these records also indicate two possible causes 
or sources of this hearing loss, not just the exposure to loud 
noise while in the military, but also in his civilian occupation 
during the many years since service as a diesel mechanic until he 
retired in 1999 or thereabouts.  The hearing loss in his left 
ear, obviously, was evident even prior to working in that 
civilian job, so necessarily could not have been a consequence of 
it.  But this is less clear concerning the hearing loss in his 
right ear, especially since these VA outpatient treatment records 
do not contain any opinion regarding the etiology of his hearing 
loss, irrespective of the particular ear in question.  
Consequently, the Board is requesting a VA examination and 
opinion on this determinative issue of causation, also regarding 
the etiology of the tinnitus.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Ask the Veteran whether he has received 
any additional treatment for bilateral 
hearing loss and tinnitus.  If he has, and 
the records are not already on file, obtain 
them.  If possible, obtain the audiogram from 
his July 2008 VA examination and put it in 
the claims file for consideration in this 
appeal.  If attempts to obtain any 
additionally identified records are 
unsuccessful, and it is determined that 
further attempts to obtain them would be 
futile, then notify him of this in accordance 
with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for a VA examination 
to determine whether he has sufficient 
hearing loss according to the requirements of 
38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards.  If is determined 
that he does, then an opinion also is needed 
concerning the likelihood (very likely, as 
likely as not, or unlikely) that his current 
hearing loss and tinnitus are attributable to 
noise exposure during or coincident with his 
military service as opposed to other 
unrelated factors like his work after service 
as a diesel mechanic.  [Note:  but regarding 
the hearing loss in the left ear, the 
examiner should take particular note of the 
fact that the Veteran had objective 
confirmation of hearing loss in this ear even 
before starting that civilian job, as 
evidenced by the audiogram results of his 
January 1975 military discharge examination.]

And even regarding the right ear (since there 
were no indications of hearing loss in this 
ear during service), the examiner nonetheless 
should remain mindful that, in Dalton v. 
Nicholson, 21 Vet. App. 23 (2007), the Court 
found that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of 
in-service injury and, instead, relied 
exclusively on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion.

All diagnostic testing and evaluation needed 
to make these important determinations should 
be conducted.

It is imperative the examining physicians 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The examiner must discuss the rationale of 
the opinion regarding the etiology of the 
hearing loss, if necessary citing to specific 
evidence in the file.

*The Veteran is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have detrimental 
consequences on these pending claims.  
38 C.F.R. § 3.655.

3.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning these remaining 
claims to the Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to the final 
outcome warranted concerning these remaining claims.  The Veteran 
has the right to submit additional evidence and argument 
concerning these claims the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


